DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 26 is withdrawn.

Claim Rejections - 35 USC § 112
The 112(b) rejection of claims 23-30 is withdrawn.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
In the amendment dated 22 February 2022, applicant has added the limitation “wherein the first power source and the first torque applying apparatus are disposed at an end of a first linkage that couples the first torque applying apparatus to the frame such that the first linkage is configured to move the first power source and the first torque applying apparatus along an arc toward and away from the wear part” and states that it is supported by ¶0038, ¶0049, and Figures 6 and 9 of the published application.  
Examiner respectfully asserts that none of ¶0038, ¶0049, or Figures 6 and 9 disclose a “linkage” that is capable of moving the power source and torque applying apparatus along an arc.  The words “linkage” and “arc” do not appear in the specification and Figures 6 and 9 do not show movement of the apparatus.  ¶0049 teaches the torque heads as either being vertically or horizontally oriented, but does not disclose their movement pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over OCONNELL (US 20070253799 A1) in view of SASAKI (US 20150119214 A1), further in view of SROKA (US 20120103142 A1).
As to claim 7, OCONNELL teaches a system for removing wear parts secured to earth working equipment by a rotatable locking element (OCONNEL teaches a multi-spindle nut runner apparatus for vehicle components (¶0003 and Figure 1) such that the device is capable of interacting with rotatable locking elements on wear parts.), the system comprising: a frame (Figure 2 teaches an analogous frame (wrist (24) and gear box (40) where the arms (42) attach) for the system.); and first and second power sources (Figure 1 first and second power sources (50) for the nut runners (48).) ; and first and second torque applying apparatuses and each including a housing onto which a corresponding one of the first and second power sources is fastened (Figure 2 shows the nut runners (48) and power sources (50) are attached to a plate-like structure interpreted as a housing.), wherein the first and second torque applying apparatuses are coupled separately to the frame (Figure 2 teaches the first and second torque applying apparatuses (48) are coupled separately to the frame (24 and 40).) , wherein the first power source and the first torque applying apparatus are disposed at an end of a first linkage that couples the first torque applying apparatus to the frame such that the first linkage is configured to move the first power source and the first torque applying apparatus along an arc toward and away from the wear part (Figure 5A teaches that the torque applying apparatuses (first and second (48)) are attached to the frame via a linkage (42) that is capable of moving the apparatus in an arc (denoted by the arcuate arrow) toward and away from the object being worked on.), and wherein the second power source and the second torque applying apparatus are disposed at an end of a second linkage that couples the second torque applying apparatus to the frame such that the second linkage is configured to move the second power source and the second torque applying apparatus along an arc toward and away from the wear part. (Figure 5A teaches that the torque applying apparatuses (first and second (48)) are attached to the frame via a linkage (42) that is capable of moving the apparatus in an arc (denoted by the arcuate arrow) toward and away from the object being worked on.)
OCONNELL does not disclose a gripper to hold the wear part secured to earth working equipment by the rotatable locking element. The limitations “to hold the wear part secured to the earth working equipment” are interpreted as intended use of the gripper.
However, SASAKI teaches a multi-spindle nut runner apparatus that uses a gripper to hold the object being worked upon.  (Figure 12 and ¶0069-0070 teach a robot arm (13) that has a hand (43) that grips and lifts the object being worked upon by the fastening tools (111, 112).)
One of ordinary skill would have been motivated to combine the known gripping robot arm of SASAKI to the device of OCONNELL in order to provide a computer controlled device to place the object in position to be worked upon. (SASAKI, ¶0069-0070 paraphrased)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known gripping robot arm of SASAKI to the device of OCONNELL because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).
OCONNELL does not explicitly disclose the interaction of the power source and nut runners, specifically an input portion configured to receive torque from its corresponding one of the first and second power source about a first rotational axis, a tool to engage and rotate the locking element, an output portion configured to connect to the tool to either side of the output portion to provide torque to the rotatable locking element from either opposing direction about a second rotational axis, the second rotational axis being parallel to and laterally offset from the first rotational axis, and a force-multiplying mechanism connecting the input portion and the output portion.
However, SROKA teaches a torque applying apparatus (Figure 6, Item 100) including a housing onto which the power source is fastened (Figure 6 teaches a housing (22).  Figure 8 teaches the power source (106) is connected to the housing (22) via a coupling structure (108).  Paragraph 0038 teaches the motive structure can be secured to the wrench (20) or even formed with the wrench.), an input portion configured to receive torque from the power source about a first rotational axis (Figure 6, Item 104), an output portion configured to connect to the tool to either side of the output portion (Figures 10-19 and ¶0043 teaches the use of a wrench with various shaped sockets. Figure 6 teaches the output portion (40) has a gap (30) to allow for entry of a tool from either the bottom or top of the device.) to provide torque to the rotatable locking element from either opposing direction about a second rotational axis (Figure 6 teaches an output portion (40) that has a gap (30) to allow for insertion from the top or bottom of the device.), the second rotational axis being parallel to and laterally offset from the first rotational axis (Figure 6 teaches the input (104) and output (40) portions and displaced laterally and have parallel rotational axis.), and a force-multiplying mechanism connecting the input portion and the output portion. (Paragraph 0032 teaches the drive system (50) increases the torque or rotational speed imparted onto the output portion (40).)
One of ordinary skill in the art would have been motivated to combine the offset drive link assembly of SROKA between the power source and nut runner of OCONNELL to increase the input torque or rotational speed (SROKA, ¶0032) to amplify the torque capabilities of the nut runners.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the offset drive link assembly of SROKA between the power source and nut runner of OCONNELL because it has been 

As to claim 8, OCONNELL in view of SASAKI and SROKA teaches the system of claim 7 wherein the power source is coupled to the input portion, and the output portion is thinner than the combined power source and input portion in the direction of the rotational axes. (SROKA, Figure 8 teaches the input potion (104) and power source (106) have a greater combined thickness than the output portion (40).  When applied to the device of OCONNELL, the power source (50) has a much larger height than the height of the housing of SROKA, which is the height of the output portion.)

As to claim 9, OCONNELL in view of SASAKI and SROKA teaches the system of claim 7 wherein the thickness of the output portion is small (SROKA, Figure 8 and OCONNELL Figure 2, Item 46 show that the output portion of SROKA has a small thickness dimension, and the area where it is combined with OCONNELL also has a small thickness dimension.) 
OCONNELL in view of SASAKI and SROKA does not explicitly disclose that the thickness of the output portion is less than or equal to about 60 mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the output portion of SROKA at 60mm or less because Applicant has not disclosed that having the output portion thickness at 60mm or less provides an advantage, is 
Therefore, it would have been prima facie obvious to modify OCONNELL in view of SASAKI and SROKA to obtain the invention as specified in claim 9 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of OCONNELL in view of SASAKI and SROKA.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 10, OCONNELL in view of SASAKI and SROKA teaches the torque applying apparatus of claim 7 including a power source coupled to the input portion  (SROKA, Figure 8 teaches the input potion (104) and power source (106) have a greater combined thickness than the output portion (40).  When applied to the device of OCONNELL, the power source (50) has a much larger height than the height of the housing of SROKA, which is the height of the output portion.), wherein the output portion is less than the combined thickness of the power source and input portion.
OCONNELL in view of SASAKI and SROKA does not explicitly disclose that the output portion is about 25% or less of the combined thickness of the power source and input portion.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the output portion of OCONNELL in view of SASAKI and SROKA at 25% or less of the combined input portion and power source because Applicant has not disclosed that having the output portion thickness at 25% or less provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected OCONNELL in view of SASAKI and SROKA’s device, and applicant’s invention, to perform equally well with either thickness taught by SROKA or the claimed thickness because both thickness dimensions would perform the same function of allowing space for the torque amplification section to function in between the top and bottom of the housing.
Therefore, it would have been prima facie obvious to modify OCONNELL in view of SASAKI and SROKA to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of SROKA.
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 11, OCONNELL in view of SASAKI and SROKA teaches the system of claim 7 wherein the power source is hydraulically driven and adjustable for bi-directional rotation. (SROKA, Paragraph 0038 teaches the motive structure can be a hydraulic system (or an electric motor).  Paragraph 0052 teaches the rotation of the engagement member can be in clockwise and counterclockwise directions.)
One or ordinary skill would have been motivated to substitute the known hydraulic drive of SROKA in place of the servo motor drive of OCONNELL in order to use a well known and understood motive force (SROKA teaches hydraulic and electric sources are both known) that can be operated with appropriate user controls (SROKA ¶0038) and do not run the risk of overheating (as electric motors can). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to substitute the known hydraulic drive of SROKA in place of the servo motor drive of OCONNELL because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 21, OCONNELL in view of SASAKI and SROKA teaches the system of claim 7, wherein the first and second torque applying apparatuses are laterally offset from each other. (OCONNELL, Figure 3 shows the first and second (48) apparatuses are laterally offset from each other.)

As to claim 22, OCONNELL in view of SASAKI and SROKA teaches the system of claim 21, wherein a gap is disposed between the first and second torque applying apparatuses. (OCONNELL, Figure 3 shows the first and second (48) apparatuses are laterally offset from each other and have a gap.)
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over  CLARKE (US 20150107075 A1) in view of SROKA (US 20120103142 A1).
As to claim 23, CLARKE teaches a system for removing wear part from earth working equipment (Figure 27b teaches a manipulator (29) with a removal tool (195) that is used to remove a locking element (or securement mechanism) from a wear part (13). ¶0114 teaches the intermediate adapter (13) is a wear part that needs replacing periodically.), the system comprising: a ground-engaging wear part (In the remarks dated 02 August 2021, applicant points to ¶0049 of the published application (US20190321926A1) as providing support for the new/amended claims.  This paragraph discusses removing/installing the “intermediate adapter”, which is item 33 in Figure 7 of applicant’s drawings.  Based on that, Examiner points to CLARKE, Figure 5 as showing a similar wear part with the same structure as claimed.  See Figure A below.)  including a cavity for receiving a base fixed to a lip of a mining bucket, a front end to engage the ground, sidewalls extending rearward of the front end, a first opening in at least one of the sidewalls, and a longitudinal axis extending centrally through the front end; a first locking element received in the first opening and extending laterally to the longitudinal axis to secure the wear part to the base (See Figure A below.), wherein the first locking element is turned to secure and release the wear part for installation and removal of the wear part from the base (¶0114 and Figure 5 teach a securement mechanism (21) used to secure the wear member (13) to the nose (23).  ¶0135 and Figures 27a/b teach a tool for removing/securing the securement mechanism from/to the wear member.  ¶0135 teaches the use of a hex tool to remove the securement mechanism (21), which is interpreted as a tool that turns the mechanism.); and a tool head including grippers for holding the wear part (Figure 27a/b teaches grippers (191/193) that are capable of holding a wear part.), a first power source, a first torque applying apparatus (Figure 27a/b teaches a first power source (box/cylinder above the hex bit labeled as 195) connected to the torque applying apparatus (hex tool).), and a first tool that connects the first locking element to turn the locking element between secured and released positions (Figures 23 and 27a/b teach a hex tool (139) that is used to turn a securement mechanism (21) to install/remove the wear part.  See also ¶0144. The tool of Figure 27a/b is disposed on the end of a manipulator (29) that allows it to rotate, thus being capable of interacting with a laterally disposed locking element.); and wherein the first power source and the first torque applying apparatus are disposed at an end of a first linkage that couples the first torque applying apparatus to the tool head such that the first linkage is configured to move the first power source and the first torque applying apparatus along an arc toward and away from the wear part. (Figure 27a/b teach that the power source/torque applying apparatus (195) is disposed on the end of a linkage (adjustment mechanism, 199).  ¶0135 teaches that the adjustment mechanism (199) allows the tool to be moved with two or more degrees of freedom without adjusting the position of the manipulator (29).  The two degree of freedom movement is interpreted as the linkage being capable of moving the torque applying apparatus in an arc path.)

    PNG
    media_image1.png
    610
    901
    media_image1.png
    Greyscale

Figure A: Examiner Interpretation of CLARKE, Figure 5
CLARKE does not explicitly disclose a torque applying apparatus including an input portion configured to receive torque from the power source about a first rotational axis, an output portion configured to apply torque to the first tool about a second rotational axis offset from the first rotational axis, and a force- multiplying axis connecting the input portion and the output portion.
However, SROKA teaches a torque applying apparatus including an input portion configured to receive torque from the power source about a first rotational axis, an output portion configured to apply torque to the first tool about a second rotational axis offset from the first rotational axis, and a force- multiplying axis connecting the input portion and the output portion.
However, SROKA teaches a torque applying apparatus (Figure 6, Item 100) including an input portion configured to receive torque from the power source about a first rotational axis (Figure 6, Item 104), an output portion configured to apply toque to the first tool (Figures 10-19 and ¶0043 teaches the use of a wrench with various shaped sockets. Figure 16 teaches a hex adapter specifically, which can be used with the hex socket tool of CLARKE.) about a second rotational axis offset from the first rotational axis (Figure 6 teaches the input (104) and output (40) portions and displaced laterally and have parallel rotational axis.), and a force-multiplying mechanism connecting the input portion and the output portion. (Paragraph 0032 teaches the drive system (50) increases the torque or rotational speed imparted onto the output portion (40).)
One of ordinary skill in the art would have been motivated to combine the offset drive link assembly of SROKA with the locking element removal device of CLARKE in increase the input torque (SROKA, Paragraph 0032), use the multiple sized inserts to accommodate various fasteners (SROKA, Paragraph 0027), and access fasteners in a space-restricted environment. (SROKA, Paragraph 0045) 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the offset drive link assembly of SROKA with the locking element removal device of CLARKE because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (A).

As to claim 24, CLARKE in view of SROKA teaches the system of claim 23, wherein the thickness of housing (The specification has no support for the housing being 60 mm or less, so this limitation is interpreted as referring to the output portion as stated in ¶0006 and 0049 of the published application.) is small in order to provide access to previously unreachable fasteners. (SROKA, ¶0045 teaches the housing is small to allow for use in space-restricted environments.  The thickness of the exterior of the housing of SROKA is interpreted as the top of the top plate (22) to the bottom of the bottom plate (24).)
CLARKE in view of SROKA does not explicitly disclose that the housing has a depth transverse to the longitudinal axis of 60 mm or less.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art size the thickness of the housing of SROKA at 60mm or less because Applicant has not disclosed that having the housing thickness at 60mm or less provides an advantage (other than to fit into places to reach fasteners, which is also disclosed by SROKA), is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected SROKA’s device, and applicant’s invention, to perform equally well with either thickness taught by SROKA or the claimed thickness because both thickness dimensions would perform the same function allowing access to fasteners in spaces of limited access.
Therefore, it would have been prima facie obvious to modify SROKA to obtain the invention as specified in claim 24 because such a modification would have been 
See also MPEP 2144.04, subsection IV. A. – change in size or proportion.

As to claim 25, CLARKE in view of SROKA teaches the system of claim 24, wherein the housing of the first torque applying apparatus is fastened to the first power source. (SROKA Figure 6 teaches a housing (22).  Figure 8 teaches the power source (106) is connected to the housing (22) via a coupling structure (108).  Paragraph 0038 teaches the motive structure can be secured to the wrench (20) or even formed with the wrench.)

As to claim 26, CLARKE in view of SROKA teaches the system of claim 23, further comprising a second opening in an opposing sidewalls; and a second locking element received in the second opening and extending laterally to the longitudinal axis to secure the wear part to the base, wherein the second locking element is turned to secure and release the wear part for installation and removal of the wear part from the base. (CLARKE, Figure 5 teaches a second locking element (21) that is placed in the second sidewall.  Although not explicitly shown in the view in the drawing, it appears the locking element (21) operates the same as the one shown to the right of the drawing where it goes into a slot in the sidewall.  ¶0114 and Figure 5 teach a securement mechanism (21) used to secure the wear member (13) to the nose (23).)

Response to Arguments
Applicant’s arguments, see remarks, filed 22 February 2022, with respect to the rejection(s) of claim(s) 7 and 23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of .
TAYLOR, which was relied upon for the lateral orientation of the torque applying apparatuses, does not disclose that they are capable of moving in an arc.

Allowable Subject Matter
Claims 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action AND if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best found prior art does not teach the limitations of dependent claim 26.
While the art has examples of wear part removal devices (See CLARKE (US 20150107075 A1) and CHARLTON (US 20120222335 A1)), wear parts with laterally disposed locking elements (See CLARKE and CHEYNE (US 20150368884 A1)), as well as offset torque multiplying devices (See WOJTYNEK (US 20040093992 A1), SROKA (US 20120103142 A1), and SPIRER (US 20060090606 A1), yet the closest prior art of CLARKE did not lend itself to combination with a reference that had two torque applying apparatuses that interact with two laterally disposed locking elements in the wear part.  Although Figure 5 shows the wear part (7) can have two locking elements (21) laterally disposed in each side, the device relied upon in Figure 27a does not lend itself to combination to have two separate torque applying apparatuses being coupled separately to the tool head.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US20170361407A1 teaches a multi-axis nut runner device that is capable of moving the nut runners in an arcuate path.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 March 2022